Exhibit 99.1 ROGERS COMMUNICATIONS INC. AT A GLANCEØ Rogers Communications Inc. is a diversified Canadian communications and media company engaged in three primary lines of business. Rogers Wireless is Canada’s largest wireless voice and data communications services provider and the country’s only national carrier operating on both the world standard GSM and HSPA technology platforms. Rogers Cable is a leading Canadian cable services provider, offering cable television, high-speed Internet access, and telephony products for residential and business customers, and operating a retail distribution chain which offers Rogers branded wireless and home entertainment services. Rogers Media is Canada’s premier group of category-leading broadcast, specialty, print and on-line media assets with businesses in radio and television broadcasting, televised shopping, magazine and trade journal publication, and sports entertainment. Delivering Results In 2009 Rogers Communications Inc. at a glance Defining Next Fellow Shareholders, In a year where we faced the challenge of an economic recession, intensifying competition and significant changes in our industry, I’m pleased to report that we met or exceeded all of our key commitments. We delivered solid financial results. We grew operating profit and free cash flow, expanding our profit margins and returning increasing amounts of cash to you, our shareholders. We continued to invest in the future while improving our cost structure today. We demonstrated the underlying strength, durability and stability of our company. As I look to the future, I see a fundamental transformation occurring in our industry. Staying ahead of the curve is the opportunity before us. As the pace of change quickens, Rogers is in a unique position of strength. We have the best asset mix, the best platforms, a long history of innovative firsts, and an undisputed track record for competing and winning in any environment. Leading this change,defining what’s next, that’s our legacy and that’s the hallmark of our future. LETTER TO SHAREHOLDERS Embracing and Leading Industry Change The transformation underway in our industry is about the blurring of lines between wireline and wireless; between the TV screen, the computer screen and the smartphone screen; between the excitement of real-time and the convenience of time-shifting. It’s about richer content, greater mobility, and faster speeds on our customers’ platform of choice. It’s about digital content available across multiple IP-based platforms. At the same time, competition is increasing both from traditional players, from new wireless entrants and from disruptive new technologies that challenge the status quo and offer customers new alternatives. As our industry transforms, it will be defined by the marriage of broadband and wireless in an all IP world - setting the stage for new ways of interacting, engaging and consuming information, communications and entertainment - facilitating the intersection of content and distribution. The future will increasingly be driven by consumers looking to access media and communicate anywhere, anytime, anyplace. The challenge for Rogers and the industry is clear: Embrace and facilitate this change, or watch others lead the charge. At Rogers we’re ready for this challenge. We’re ready to set the pace, to embrace, and to lead this transformation. Three key building blocks will drive our efforts - a significantly improved customer experience, industry-leading networks, and a competitive cost structure. Customer Experience. Enhancing our customers experience is critical for our ongoing success. Looking forward, more revenue growth will come from existing customers rather than from new customers. We need to make it easier for our customers to do business with us. And we need to develop newer, better, and faster ways to deliver what customers want, while delivering attractive returns for shareholders. In 2009 we introduced a number of visible efforts to enhance the customer experience. We created a dedicated team who engage with customers looking for help in online forums and micro blogs; we established a simple four-step process for our customers to escalate their concerns; we introduced an Office of the Ombudsman to provide our customers with a fair and impartial mediator; and we created the Rogers Customer Commitment to help our customers understand what they can expect when they choose to do business with us. These examples reflect early, visible signs of progress. We know we need to do more, and we are committed to better meeting our customers’ expectations long-term. Industry-Leading Networks. Our networks are among the best in the world and Canadians have come to rely on Rogers for a fast, reliable and proven network experience. The quality of our advanced networks and our commitment to driving broadband and wireless data growth position us to win as consumer behaviour evolves. More than ever we will focus our investment on defining the future of leading-edge networks to ensure Canadians continue to view Rogers as the leader in Canada. In 2009 we launched the next generation HSPA+ network, the first in North America, offering customers wireless speeds up to 21.1 Mbps, nearly triple those previously available. On the cable side Rogers launched a 50 Mbps high-speed Internet service on our new DOCSIS 3.0 platform, representing the fastest landline residential Internet speed available in our market. Competitive Cost Structure. As our business matures and revenue growth moderates, our focus shifts from subscriber growth towards cash flow. Managing costs and operating efficiently becomes imperative. In 2009, we took significant steps toward resetting our cost structure. Key initiatives included outsourcing the majority of our physical IT infrastructure to IBM to drive meaningful capital expenditure efficiencies. And we significantly streamlined our organization structure to enhance our operating efficiency and to position Rogers effectively for the changing industry landscape. We are on a path to continually drive efficiencies, maintain strong profit margins, and continue to grow cash flow. Underscoring all of this is innovation and Rogers’ thirst to embrace new technologies; to be first to market, to ensure if it’s new, Rogers will have it. It’s this innate drive; this competitive spirit; which will continue to fuel our growth and drive our differentiation in an increasingly crowded marketplace. 2 ROGERS COMMUNICATIONS INC.2 Delivering Results 2009 was a significant year of change for the company. We delivered on our key financial metrics, and established a solid foundation for the future. We refined and institutionalized our strategy. We defined success and the critical pillars needed to get us there. We took costs out of the business to maintain double-digit growth in cash flow as top-line growth moderated. We organized the company around a more streamlined, efficient and customer-focused organization structure. We reduced our capital expenditures as a percentage of revenue. We further strengthened our already healthy balance sheet and increased cash returns to shareholders. And we demonstrated that we have the team, the assets, the brands and the fortitude to deliver on our commitments to shareholders in even the most challenging of times. In 2009, we continued to grow subscribers at a healthy rate, increased revenue by three percent to nearly $12 billion, and grew adjusted operating profit by 8 percent. At the same time, we reduced capital expenditures by 8 percent. As a result, we were able to increase free cash flow, defined as adjusted operating profit less capital expenditures and interest, by 29 percent to $1.89 billion for the year. We established a target leverage range of net debt to adjusted operating profit of 2.0 to 2.5 times. We issued investment-grade bonds in Canada, raising $2 billion at favourable rates to remain within our target leverage range. And we executed the largest share buy back in the history of the company, which, together with our dividend payments, enabled us to return $2.1 billion of cash to shareholders. Overall, we continue to have a solid investment grade balance sheet with $2.8 billion of available liquidity and no near-term debt maturities. In February 2010 we increased our annual dividend by 10 percent and we announced another share buy back program for 2010 of up to $1.5 billion. These two announcements reflect our continued success in delivering free cash flow and signal our continued confidence in the strength of the company. For 2010, our plan strikes a healthy balance between continued subscriber and financial growth, the return of increasing amounts of free cash flow to shareholders, and prudent investments in our networks, systems and service delivery platforms that will help ensure that such growth continues in the future. Defining Next We’re truly fortunate to participate in an industry where demand for our products and services is insatiable. As consumer consumption of technology evolves, so will we. It’s our goal to define what’s next, to lead the changing intersection of content and distribution, to lead our customers through this incredible transformation. Rogers moves into this new era from a position of tremendous strength. We have the best asset mix of any communications company in North America. Our competitive advantage includes network and operating scale and scope, some of the most advanced networks in the world, extensive distribution and service channels, powerful brands, and complementary communications products. Importantly, we have a rich history of entrepreneurship and an innate desire to continually define and lead what’s next. Ted Rogers, our late founder, knew that you couldn’t succeed in the future by relying on what you did in the past. He was a keen observer of changing trends and constantly looking for ways to build a business around them. Great companies look to the future and this is where our sights are firmly set. I’d like to extend my thanks to the Rogers employees from across Canada for their hard work and continuing dedication. Thank you for your investment, confidence and support. Nadir Mohamed President and Chief Executive Officer Rogers Communications Inc. ROGERS COMMUNICATIONS INC.2 3 Why invest in Rogers Rogers Communications has excellent positions in growing markets, powerful brands, proven management, a long record of driving growth and shareholder value, and the financial strength to continue its growth well into the future. 14 ROGERS COMMUNICATIONS INC.2 2009 Financial and Operating Highlights The following represents a sampling of Rogers Communications Inc.’s 2009 performance highlights. For a detailed discussion of our financial and operating metrics and results, please see the accompanying MD&A later in this report. ROGERS COMMUNICATIONS INC.2 15 2009 Financial Highlights For a detailed discussion of our financial and operating metrics and results, please see the accompanying MD&A later in this report. 16 ROGERS COMMUNICATIONS INC.2 FINANCIAL SECTION CONTENTS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS 82 MANAGEMENT’S RESPONSIBILITY FOR Corporate Overview FINANCIAL REPORTING 82 AUDITORS’ REPORT TO THE SHAREHOLDERS 19 Our Business 83 CONSOLIDATED STATEMENTS OF INCOME 20 Our Strategy 84 CONSOLIDATED BALANCE SHEETS 20 Acquisitions 85 CONSOLIDATED STATEMENTS OF 20 Consolidated Financial and Operating Results SHAREHOLDERS’ EQUITY 23 2010 Financial and Operating Guidance 86 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Segment Review and Reconciliation to Net Income 87 CONSOLIDATED STATEMENTS OF CASH FLOWS 24 Wireless 88 NOTES TO CONSOLIDATED FINANCIAL 31 Cable STATEMENTS 40 Media 88 Note 1: Nature of the Business 42 Reconciliation of Net Income to Operating Profit 88 Note 2: Significant Accounting Policies 94 Note 3: Segmented Information Consolidated Liquidity and Financing 96 Note 4: Business Combinations and Divestitures 45 Liquidity and Capital Resources 98 Note 5: Investment in Joint Ventures 48 Interest Rate and Foreign Exchange Management 98 Note 6: Integration and Restructuring Expenses 50 Outstanding Common Share Data 99 Note 7: Income Taxes 50 Dividends on RCI Equity Securities Note 8: Net Income Per Share 51 Commitments and Other Contractual Obligations Note 9: Other Current Assets 52 Off-Balance Sheet Arrangements Note 10: Property, Plant and Equipment Note 11: Goodwill and Intangible Assets Operating Environment Note 12: Investments 52 Government Regulation and Note 13: Other Long-Term Assets Regulatory Developments Note 14: Long-Term Debt 55 Cable Regulation and Regulatory Developments Note 15: Financial Risk Management and 57 Media Regulation and Regulatory Developments Financial Instruments 57 Competition in our Businesses Note 16: Other Long-Term Liabilities 59 Risks and Uncertainties Affecting our Businesses Note 17: Pensions Note 18: Shareholders’ Equity Accounting Policies and Non-GAAP Measures Note 19: Stock-Based Compensation 65 Key Performance Indicators and Note 20: Consolidated Statements of Cash Flows Non-GAAP Measures and Supplemental Information 66 Critical Accounting Policies Note 21: Capital Risk Management 67 Critical Accounting Estimates Note 22: Related Party Transactions 70 New Accounting Standards Note 23: Commitments 70 Recent Canadian Accounting Pronouncements Note 24: Contingent Liabilities 74 U.S. GAAP Differences Note 25: Canadian and United States Accounting Policy Differences Additional Financial Information Note 26: Subsequent Events 74 Related Party Transactions 75 Five-Year Summary of Consolidated Financial Results CORPORATE GOVERANCE 76 Summary of Seasonality and Quarterly Results DIRECTORS AND SENIOR CORPORATE OFFICERS 78 Summary Financial Results of Long-Term Debt Guarantors CORPORATE AND SHAREHOLDER INFORMATION 79 Controls and Procedures 80 Supplementary Information: Non-GAAP Calculations ROGERS COMMUNICATIONS INC. 2 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS
